[Cite as In re Guardianship of McIntire, 2013-Ohio-5051.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                  CHAMPAIGN COUNTY

 IN THE MATTER OF: THE GUARDIANSHIP OF GARY WAYNE MCINTIRE


 Appellate Case No.       2012-CA-29

 Trial Court Case No. 2010-GI-18C

 (Domestic Relations Appeal from Probate/Common Pleas Court)
 (
                                        ...........

                                                OPINION

                             Rendered on the 15th day of November, 2013.

                                                ...........

THOMAS H. HAHN, Atty. Reg. No. 0086858, P.O. Box 341688, Beavercreek, Ohio 45432
    Attorney for Appellant

RONALD TOMPKINS, Atty. Reg. No. 0030007, 19 Pearce Place, Urbana, Ohio 43078
    Attorney for Appellee

                                               .............

WELBAUM, J.

         {¶ 1}       This case is an appeal by a ward from a guardianship appointment. Counsel for

 Appellant, Gary Wayne McIntire, has informed the Court that he has been “unable to locate any

 viable issues on appeal.” He has requested the Court to determine whether there are arguably
                                                                                            2


meritorious issues for appellate review under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). We have found no authority supporting the proposition that Anders

applies in this case. Therefore, we have not undertaken an independent review of the record. We

affirm the trial court.

        {¶ 2}    From the brief and record, we construe the assignment of error to be as follows:

        The trial court abused its discretion when it overruled a ward’s objection to appointment

of any female guardians.

        {¶ 3}     Mr. McIntire was found to be incompetent by the Champaign County Probate

Court. His sister was appointed as guardian. Thirteen months later she was replaced. On March

21, 2012, an application was filed to appoint a third guardian because the incumbent guardian

was retiring. An expert evaluation was submitted in support of continuing the guardianship.

Counsel was appointed to represent Mr. McIntire. The hearing on replacement of the guardian

and continuation of the guardianship was held May 3, 2012. At the hearing Mr. McIntire objected

to continuation of the guardianship, so an evidentiary hearing was held on June 20, 2012.

        {¶ 4}     The incumbent guardian testified that he believed Mr. McIntire needed to

continue having a guardian. The expert evaluation stated that Mr. McIntire had not improved, and

recommended that the guardianship be continued. All evidence supported the conclusion that the

guardianship should be continued. In Mr. McIntire’s testimony, he strongly objected to the

proposed guardian, not on the basis of her qualifications, skills, or experience, but simply because

she was a female.

        {¶ 5}     The evidence supports the trial court’s appointment. Due to the lack of family

members willing to serve as guardian and the lack of other available volunteers, only Elaine
                                                                                        3


Blanton was available.

       {¶ 6}    Ms. Blanton was very qualified to be appointed as guardian. She was the

director of Volunteers for Adult Life Enhancement, (“VALE”), which was an organization which

handles guardianships for people who are indigent and without family. Ms. Blanton worked as an

adult protective service worker. Due to her expertise and experience, Ms. Blanton handled many

of the more difficult guardianships for VALE.

       {¶ 7}    The evidence supports the trial court’s conclusions. The court did not abuse its

discretion by finding that Mr. McIntire continues to be incompetent and appointing Ms. Blanton

as McIntire’s guardian.

       {¶ 8}   We overrule the assignment of error. Accordingly, the judgment of the trial court

is affirmed.

                                        .............

DONOVAN and HALL, JJ., concur.


Copies mailed to:

Thomas H. Hahn
Ronald Tompkins
Hon. Brett A. Gilbert